DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 06/03/2022, which has been entered and made of record.  Claims 11-15, 17-19, 21-23, and 26 have been amended.  Claims 11-27 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 17 and 26, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Please select “and” or “or”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0270542 to Ramalingam et al. in view of U.S. PGPubs 2015/0100179 to Alaniz et al.
	
Regarding  claim 11, Ramalingam et al. teach a method of operating a display device disposed in a motor vehicle (abstract, “A display control system to generate a virtual environment in a vehicle includes an electronic control unit (ECU) configured to receive an input that corresponds to a selection of a video to be displayed on one or more display mediums provided in the vehicle”), the method comprising: 
displaying a first virtual environment to an occupant of the motor vehicle, using the display device, while the motor vehicle is simultaneously travelling (par 0012, par 0023, “The navigation unit may calculate a route from the start location 128A to the destination location 128B to be undertaken by the vehicle 102 during the autonomous ride. This route calculated at the start of a ride may be considered a current travel route, such as the first travel route 128, of the vehicle 102”, Figs 4A-4D, par 0056-0058, “The display of the refined set of videos for user-selection, the augmented-reality view, and other generated views in different display modes (as described in FIGS. 4A to 4D) to generate the virtual environment in the vehicle 102, may occur by use of the one or more UIs 228a to 228f. The UIs 228a to 228f may be configured in accordance to the one or more display mediums 122, for example, as shown for UIs 228a to 228c in FIGS. 3D, 3F, and 4A to 4D”); and 
while displaying the first virtual environment, simultaneously displaying to the occupant by overlaying within the first virtual environment, using the display device, a second virtual environment in form of a virtual representation of a real route layout located in front of the motor vehicle (Figs 4B-4C, par 0012, par 0023, par 0038, par 0040, par 0091-0092, “there is shown the interior portion 322 of the vehicle 102 to depict a group of related videos, such as the first video 402a, the second video 402b, and the third video 402c, displayed in an overlapped view mode (OVM) 404B … With reference to FIG. 4C, there is shown the interior portion 322 of the vehicle 102 to depict a group of related videos, such as the first video 402a, the second video 402b, and the third video 402c, displayed in an augmented-reality view mode (ARVM) 404C. A first augmented message 412 and a second augmented message 414 is also shown. In an event the ARVM 404C is selected, augmented content related to a current external environment along the current travel route, such as the first travel route 128, may be displayed on one or more videos, such as the first video 402a, and the second video 402b, as shown. In the ARVM 404C, in addition to the traffic condition and the weather condition, information related to various objects detected in the vicinity of the vehicle 102, tagged information associated with displayed video, map data, passenger information of one or more passengers, such as the first user 126, may be used to generate augmented content”). 
But Ramalingam et al. keep silent for teaching while displaying the virtual environment, simultaneously displaying to the occupant, using the display device, a virtual representation of a real route layout located in front of the motor vehicle within the virtual environment, so as to reduce or prevent kinetosis experienced by the occupant.
In related endeavor, Alaniz et al. teach while displaying the virtual environment, simultaneously displaying to the occupant, using the display device (Fig 2, par 0108), a virtual representation of a real route layout located in front of the motor vehicle within the virtual environment, so as to reduce or prevent kinetosis experienced by the occupant (par 0098-0099, par 0105- 0106, “One or more components of the virtual world model can be augmented based according to at least one of the vehicle data and the user data. In particular, in one embodiment, the virtual world model can be augmented based on vehicle dynamics data and/or the virtual view 702 can be rendered to an output device by controlling the output device to update display of the virtual view according to the vehicle dynamics data. In this way, the virtual view and objects of the virtual view are influenced by the vehicle data and/or the user data and the virtual view and objects of the virtual view are synchronized with the vehicle dynamics data. For example, the dynamic VR module 306 can augment the world structure class node 404 (e.g., the terrain class node) to dynamically generate and update the virtual view 702 with objects based on a location and an orientation of the vehicle 200 and a location and an orientation of the vehicle occupant 202. As an illustrative example, the vehicle 200 is driving in a mountainous region during the day. Accordingly based on the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318, the appearance and the terrain of the landscape object 706 in the virtual view 702 includes mountains and the sun 708. This is accomplished by augmenting the world structure class node 404 with the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318”; par 0080-0081, par 0096-0097, par 0102, “the dynamic VR module 306 augments one or more properties of the one or more component of the virtual world model based on the temporal-motion rendering speed. For example, the view class node 402 can include a rendering properties and/or properties related to motion (See FIG. 5). ….In this way, the virtual view presented to the user is dynamic and simulates the vehicle motion in real-time. Said differently, one or more components of the virtual world model are synchronized based on at least the vehicle data and the user data, including the vehicle dynamics data and the user motion data. Not only does this provide a truly immersive virtual reality environment for the user, but also virtual reality motion sickness can be minimized, because the virtual view considers the vehicle dynamics and the user motion. Further, each virtual view presented to the user can be updated and maintained based on the vehicle dynamics data. For example, if a virtual view presents user settings (i.e., not in a game play mode), the virtual view is always updated and maintained based on the vehicle dynamics data”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ramalingam et al. to include while displaying the virtual environment, simultaneously displaying to the occupant, using the display device, a virtual representation of a route layout located in front of the motor vehicle within the virtual environment, so as to reduce or prevent kinetosis experienced by the occupant as taught by Alaniz et al. to present virtual view to the user based on dynamic information of the vehicle motion in real-time to provide a truly immersive virtual reality environment for the user  and minimize virtual reality motion sickness of the user.

Regarding claim 19, Ramalingam et al. teach a display device for use in a motor vehicle, the display device comprising: a memory to store instructions; and a processor configured to execute the instructions stored in the memory to (Fig 2, par 0042, par 0044-0045). The remaining limitations of the claim are similar in scope to claim 11 and rejected under the same rationale.

Regarding claim 20, Ramalingam et al. as modified by Alaniz et al. teach all the limitation of claim 19, and further teach wherein the display device includes virtual reality glasses, augmented reality glasses, an augmented reality contact lens, or a vehicle-side display device (Ramalingam et al.: par 0070, a vehicle-side display device, Alaniz et al.: Fig 2, par 0049, an HMD display).

Claims 13-14, 16-17, 22-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0270542 to Ramalingam et al. in view of U.S. PGPubs 2015/0100179 to Alaniz et al., further in view of U.S. PGPubs 2016/0148418 to Cooper et al.

Regarding claim 13, Ramalingam et al. as modified by Alaniz et al. teach all the limitation of claim 11, and Ramalingam et al. further teach wherein the displaying the virtual representation of the route layout located in front of the motor vehicle includes overlaying the virtual representation of the route layout located in front of the motor vehicle with the first virtual environment (Figs 4B-4C, par 0012, par 0023, par 0038, par 0040, par 0091-0092, display a route map over the virtual environment in vehicle window), but keep silent for teaching wherein the displaying the virtual representation of the route layout located in front of the motor vehicle includes overlaying the virtual representation of the route layout located in front of the motor vehicle with the first virtual environment in form of a representation reduced in size.
In related endeavor, Cooper et al. further teach wherein the displaying the virtual representation of the route layout located in front of the motor vehicle includes overlaying the virtual representation of the route layout located in front of the motor vehicle with the first virtual environment in form of a representation reduced in size (Fig 11, par 0174, “FIG. 11 illustrates a picture-in-picture screen 1100 comprising a video display 1102 and a visualisation of the virtual environment 1004. In this example, user 116 has captured the video while riding behind another mountain biker 1106. Associated with the video is metadata including timing information and processor 102 displays the video and the GPS track in the virtual environment 1004, such that the currently displayed video frame 1102 corresponds to the current geographic position in the virtual environment 1104”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ramalingam et al. as modified by Alaniz et al. to include wherein the displaying the virtual representation of the route layout located in front of the motor vehicle includes overlaying the virtual representation of the route layout located in front of the motor vehicle with the first virtual environment in form of a representation reduced in size as taught by Cooper et al. to generate an image of the virtual environment which represents a view from the updated observation position in the virtual environment in an updated direction based on the updated target position in the virtual environment to allow user see more details during camera movement.

Regarding claim 14, Ramalingam et al. as modified by Alaniz et al. and Couper et al. teach all the limitation of claim 13, and further teach wherein the virtual representation of the route layout located in front of the motor vehicle is overlaid in form of a map representation (Ramalingam et al.: Figs 4B-4C, par 0012, par 0023, par 0038, par 0040, par 0091-0092, display a route map over the virtual environment in vehicle window, Cooper et al.: Figs 7a-7d and 11, par 0086, par 0097, par 0132-0137, par 0150-0157, par 0174, display route layout as a map image).

Regarding claim 16, Ramalingam et al. as modified by Alaniz et al. teach all the limitation of claim 11, but keep silent for teaching further comprising: determining a locomotion of the motor vehicle by using a satellite-based registration device of the motor vehicle; and identifying, by the display device, the locomotion of the motor vehicle determined using the satellite-based registration device.
In related endeavor, Cooper et al. teach further comprising: determining a locomotion of the motor vehicle by using a satellite-based registration device of the motor vehicle; and identifying, by the display device, the locomotion of the motor vehicle determined using the satellite-based registration device (par 0082-0086, par 0099-0100, par 0107, par 0116-0119, par 0151-0159, par 0174, “Screen 700 comprises an information panel 702 that shows information about the activity represented by the GPS track, such as current speed, altitude/height, distance travelled so far, proportion of the distance travelled. etc. Screen 700 further comprises a rendering of imagery from remote tile, map wryer 502 combined with height information from terrain server 506. FIG. 7a shows an example tile 706 where the shading represents the imagery of that tile. …Screen 700 also comprises an icon 708 representing an individual or vehicle with GPS tracker. The icon may be retrieved from a remote avatar server, such as gravatar.com. Also shown is a graphical trace 710 that represents the GPS track“, “processor 102 displays the video and the GPS track in the virtual environment 1004, such that the currently displayed video frame 1102 corresponds to the current geographic position in the virtual environment 1104”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ramalingam et al. as modified by Alaniz et al. to include further comprising: determining a locomotion of the motor vehicle by using a satellite-based registration device of the motor vehicle; and identifying, by the display device, the locomotion of the motor vehicle determined using the satellite-based registration device as taught by Cooper et al. to generate an image of the virtual environment which represents a view from the updated observation position in the virtual environment in an updated direction based on the updated target position in the virtual environment to allow user see more details during camera movement.

Regarding claim 17, Ramalingam et al. as modified by Alaniz et al. and teach all the limitation of claim 16, and further teach further comprising: overlaying with the second virtual environment a moving virtual representation of the motor vehicle based on the locomotion of the motor vehicle determined using the satellite-based registration device, and/or changing a virtual perspective of the second virtual environment displayed using the display device, based on the locomotion of the motor vehicle determined using the satellite-based registration device (Ramalingam et al.: Figs 3E and 4B, par 0048, par 0071-0072, par 0091, display a route layout of user/vehicle in vehicle window with position based on the GPS signal, Cooper et al.: Figs 7a and 11, abstract, par 0082, par 01510153, “Screen 700 also comprises an icon 708 representing an individual or vehicle with GPS tracker. The icon may be retrieved from a remote avatar server, such as gravatar.com. Also shown is a graphical trace 710 that represents the GPS track”)

Regarding claims 22-23 and 25-26, Ramalingam et al. as modified by Alaniz et al. teach all the limitation of claim 19, the claims 22-23 and 25-26 are similar in scope to claims 13-14 and 16-17 and are rejected under the same rational.

Claims 15, 18, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0270542 to Ramalingam et al. in view of U.S. PGPubs 2015/0100179 to Alaniz et al., further in view of U.S. PGPubs 2013/0322665 to Bennett et al..

Regarding claim 15, Ramalingam et al. as modified by Alaniz et al. teach all the limitation of claim 11, but keep silent for teaching wherein the displaying the virtual representation of the route layout located in front of the motor vehicle includes displaying the virtual representation of the route layout located in front of the motor vehicle so as to correspond to a curve and height profile of the route layout.

    PNG
    media_image1.png
    347
    643
    media_image1.png
    Greyscale

In related endeavor, Bennett et al. teach wherein displaying the virtual representation of the route layout located in front of the motor vehicle includes displaying the virtual representation of the route layout located in front of the motor vehicle so as to correspond to a curve and height profile of the route layout (Figs 1-5, par 0171-0181, “the 3D control appears highlighted at this stage to indicate that the navigation presentation has entered a 3D mode. As mentioned above, the navigation application generates the 3D view of the navigated map in some embodiments by rendering the map view from a particular position in the three dimensional scene that can be conceptually thought of as the position of a virtual camera that is capturing the map view. This rendering is further described below by reference to FIG. 5. The third stage 315 then illustrates the navigation presentation at the end of its transition into its 3D appearance. As shown by the difference between the heights of the buildings in the second and third stages, the transition from 2D to 3D navigation in some embodiments includes an animation that shows three-dimensional objects in the navigated map becoming larger”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ramalingam et al. as modified by Alaniz et al. to include wherein displaying the virtual representation of the route layout located in front of the motor vehicle includes displaying the virtual representation of the route layout located in front of the motor vehicle so as to correspond to a curve and height profile of the route layout as taught by Bennett et al. to provide novel features of the navigation application include (1) multiple different views (e.g., a two-dimensional turn-by-turn view, a three-dimensional turn-by-turn view, an overall route view, etc.) and smooth transitions between these views during the navigation, (2) novel user interface (UI) controls for navigation, (3) realistic looking road signs for identifying maneuvers along a navigated route, (4) dynamic generation of instructions and directional indicators for road signs and other presentations of the identified maneuvers, (5) informative navigation displays when the navigation application is operating in the background on the device, (6) novel voice recognition navigation guidance, and (7) integration with other routing applications available on or for the device to generate displays of a map based on map data that describes relative locations of streets, highways, points of interest, etc., in the map.

Regarding claim 18, Ramalingam et al. as modified by Alaniz et al. teach all the limitation of claim 11, and Ramalingam et al. further teach further comprising: while displaying the second virtual environment, simultaneously displaying within the second virtual environment, using the display device, a travelled virtual representation of a route layout (Figs 3E and 4B, par 0071-0072, par 0091, display a route layout of user/vehicle in vehicle window), but keep silent for teaching displaying, using the display device, a traveled virtual representation of a route layout already travelled by the motor vehicle.

    PNG
    media_image2.png
    277
    609
    media_image2.png
    Greyscale

In related endeavor, Bennett et al. teach teaching displaying, using the display device, a traveled virtual representation of a route layout already travelled by the motor vehicle (Figs 1, 3, and 5, par 0171-0181, display a current vehicle position and traveling path (past, current, further) in map).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ramalingam et al. as modified by Alaniz et al. to include teaching displaying, using the display device, a traveled virtual representation of a route layout already travelled by the motor vehicle as taught by Bennett et al. to provide novel features of the navigation application include (1) multiple different views (e.g., a two-dimensional turn-by-turn view, a three-dimensional turn-by-turn view, an overall route view, etc.) and smooth transitions between these views during the navigation, (2) novel user interface (UI) controls for navigation, (3) realistic looking road signs for identifying maneuvers along a navigated route, (4) dynamic generation of instructions and directional indicators for road signs and other presentations of the identified maneuvers, (5) informative navigation displays when the navigation application is operating in the background on the device, (6) novel voice recognition navigation guidance, and (7) integration with other routing applications available on or for the device to generate displays of a map based on map data that describes relative locations of streets, highways, points of interest, etc., in the map.

Regarding claims 24 and 27, Ramalingam et al. as modified by Alaniz et al. teach all the limitation of claim 19, the claims 24 and 27 are similar in scope to claims 15 and 18 and are rejected under the same rational.

Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0270542 to Ramalingam et al. in view of U.S. PGPubs 2015/0100179 to Alaniz et al., further in view of U.S. PGPubs 2016/0148418 to Cooper et al., further in view of U.S. PGPubs 2018/0211414 to Cronin et al..

Regarding claim 12, Ramalingam et al. as modified by Alaniz et al. teach all the limitation of claim 11, Ramalingam et al. further teach wherein the displaying the second virtual representation of the route layout located in front of the motor vehicle includes displaying the second virtual representation (Figs 3E and 4B, par 0071-0072, par 0091, display a route layout of user/vehicle in vehicle window), and the displaying the second virtual representation of the route layout includes changing a virtual position of the occupant within the second virtual representation of the route layout (Figs 3E and 4B, par 0048, par 0071-0072, par 0091, display a route layout of user/vehicle in vehicle window with position based on the GPS signal), but keep silent for teach wherein the displaying the second virtual representation of the route layout located in front of the motor vehicle includes displaying the second virtual representation in a determined scale, and the displaying the second representation of the route layout includes changing a virtual position of the occupant within the second virtual representation of the route layout in accordance with a real position change of the motor vehicle.

    PNG
    media_image3.png
    319
    395
    media_image3.png
    Greyscale

In related endeavor, Cooper et al. further teach the displaying the second virtual representation of the route layout located in front of the motor vehicle includes displaying the second virtual representation in a determined scale (Figs 7a and 11, abstract, par 0082, par 0175-0183, display route layout according to the display size (predetermined)).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ramalingam et al. as modified by Alaniz et al. to include the displaying the second virtual representation of the route layout located in front of the motor vehicle includes displaying the second virtual representation in a determined scale as taught by Cooper et al. to generate an image of the virtual environment which represents a view from the updated observation position in the virtual environment in an updated direction based on the updated target position in the virtual environment to allow user see more details during camera movement.


    PNG
    media_image4.png
    345
    487
    media_image4.png
    Greyscale

In related endeavor, Cronin et al. teach the displaying the second representation of the route layout includes changing a virtual position of the occupant within the second virtual representation of the route layout in accordance with a real position change of the motor vehicle (par 0109-0115, “The processor 120 may generate virtual driving environment images 1120 and 1130 based on points 1110 and 1115 on a driving route, respectively. When the autonomous vehicle 1 turns right at the points 1110 and 1115, the processor 120 may generate the virtual driving environment image 1120 based on the autonomous vehicle 1 located at the point 1110 and generate the virtual driving environment image 1130 based on the autonomous vehicle 1 located at the point 1115” …. display virtual scene according to position of vehicle).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ramalingam et al. as modified by Alaniz et al. and Cooper et al. to include the displaying the second representation of the route layout includes changing a virtual position of the occupant within the second virtual representation of the route layout in accordance with a real position change of the motor vehicle as taught by Cronin et al. to obtain information regarding a driving route from a current location of the autonomous vehicle to a destination and generate virtual driving environment images corresponding to respective points on the driving route to provide a passenger-friendly autonomous driving experience by using a variety of data are in demand.

Regarding claim 21, Ramalingam et al. as modified by Alaniz et al. teach all the limitation of claim 19, the claims 21 is similar in scope to claim 12 and is rejected under the same rational.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616